                                           Case 4:20-cv-02714-HSG Document 7 Filed 05/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO-CRUZ,                          Case No. 20-cv-02714-HSG
                                   8                    Plaintiff,                         ORDER
                                   9             v.                                        Re: Dkt. No. 6
                                  10     S. TINCHER, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff’s request for a courtesy copy of his complaint is GRANTED. Dkt. No. 6. The

                                  14   Court has provided plaintiff with a courtesy copy of his complaint under separate cover.

                                  15          This order terminates Dkt. No. 6.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 5/26/2020

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
